Exhibit FREEPORT-McMoRan COPPER & GOLD INC. DIRECTOR COMPENSATION (as of May 2009) Cash Compensation Each non-management director of Freeport-McMoRan Copper & Gold Inc.receives an annual fee of $70,000 for serving on the board.Committee chairs receive an additional annual fee as follows:Audit Committee, $20,000; Corporate Personnel Committee, $15,000; and all other committees, $10,000.Each committee member, excluding the chair of each committee, receives an additional annual fee as follows:Audit Committee members, $10,000; Corporate Personnel Committee members, $7,500; and members of other committees, Each non-management director also receives a fee of $1,500 for attending each board meeting and each committee meeting (for which he or she is a member) and is reimbursed for reasonable out-of-pocket expenses incurred in attending such meetings. Equity-Based
